Title: To George Washington from Colonel Matthias Ogden, 9 April 1778
From: Ogden, Matthias
To: Washington, George



Sir
Elizth Town [N.J.] 9th Apl 1778

Since my being in this state, I have recieved such certain intelligence of the situation, of our Officers, that are prisoners on Long Island, that I think a landing might be effected there in the night, & that between twenty & thirty of our Officers might be brought off with verry little risque—I would propose embarking with about thirty men in three row boats, at, or near Middle Town point, tis eighteen miles from thence to New-Etrick bay where I would land, from the place of landing to New Etrick town is one quarter of a mile, I would there seize the small militia guard kept for the purpose of giving the alarm, & take possession of the church to prevent their ringing the bell, & in the mean time give notice to the Prisoners, I would land so as to encircle the fishermen to prevent their escapeing untill I shall have finished my buisness.
Within the compass of a Mile & an half there are eighteen Officers among whom are Colonels Megaw & Ellis, two miles & an half from the place of landing lie in one house, Capt. Manley a French Officer & two others, from that place, in every house for two miles farther; more or less are quartered, the enemy have no troops within eight miles except the militia—I have as yet made no enquiry wether the boats may be had where I expect to find them, for fear something might be suspected; ’tho I doubt not they may be had—the men I shall chose from

among the inhabitants such as I am acquainted with, & that may be depended on, I shall not inform them of their business untill we are embarked.
If your Excellency approves of the expedition, & will permit me to put it in execution, no exertion shall be wanting that may entitle us to success—I beg your Excellency will signify your pleasure on this subject, as soon as may be—I am sir with the greatest esteem your verry humble servt

M: Ogden Col. 1st J. Regt

